DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-3 and 6-24 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/30/2022 (related to the 103 rejection) have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action. Rejection based on a newly cited reference(s) follows.

Applicant's arguments filed on 09/30/2022 (related to the 101 rejection) have been fully considered but they are not persuasive. 
Applicant states, on page 12, that the claims are directed to an electronic system measuring and dynamically parametrizing a liability dependent measure for a liability system by providing an accurate liability risk measure based on a time-dependent, composite index parameter; measurement parameters assigned to parameterized liability risk drivers being measured and transmitted to a central processing device of the electronic system for generating the measured time-dependent, composite index parameter. The electronic system of Applicant's Claim 1 further includes processing circuitry which performs various features including dynamically adapting the first set of liability risk drivers varying the liability risk drivers in relation to the measured liability exposure signal by periodic time response, and transmitting a request for a measurement parameter update periodically to measuring devices for dynamic detection of variations of the measure parameters.
Examiner respectfully disagrees with Applicant’s arguments and amended claims do not overcome 101 rejection. The amended limitations in their respective claims, are directed, in part, to systems and methods for automated triggering, tracking, parametrizing, modeling and forecasting developments of liability loss measures. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include mitigating risk. Predicting a liability loss is a form of mitigating risk because it allows the system to determine which economic risk factors contribute to the predicted loss. Therefore, insurance companies can minimize risks of a loss from fluctuations in the economy by adjusting their premiums or transferring the risk to another insurer. If a claim limitation, under its broadest reasonable interpretation, covers mitigating risk, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The main functions recited in claim 1 are merely used to: collect data (e.g. measurement parameters), analyze the data (e.g. determine liability risk drivers), and display certain results of the collection and analysis (e.g. provide the minimum number of liability risk drivers). Those are functions that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)).
The mere nominal recitation of generic computer components does not take the claim out of the methods of organizing human activity. Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The additional elements of central processing device, processing circuitry, grid, Akaike Information Criterion, risk transfer system, operating device, and measuring device are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the operating device and the measuring device are considered “field of use” at Step 2A, Prong 2, as they’re just used to collect and transmit data and the technology is not improved (MPEP 2106.05h). At Step 2B, this is a conventional computer function of receiving or transmitting data over a network (MPEP 2106.05d). Further, “dynamically adapting the first set of liability risk drivers” is considered a conventional computer function as it’s just performing repetitive calculations (MPEP 2106.05d). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea itself. Thus, the claim is not patent eligible.
Independent claim 22 recites similar features. Claims 2-3 and 6-24 are rejected for having the same deficiencies as those set forth with respect to the claims that they depend from, independent claims 1 and 22.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 1 recites: Measuring and dynamically parametrizing a liability dependent measure by providing an accurate liability risk measure based on a time-dependent, composite index parameter, wherein measurement parameters assigned to parameterized liability risk drivers are measured for generating the measured time-dependent, composite index parameter, comprising: to scan measurement parameters capturing dynamic and/or static characteristics of at least one liability risk driver of the parameterized liability risk drivers, and identify and mark liability risk drivers, the identified and marked liability risk driver either contracting or expanding the liability risk exposure, select a first set of liability risk drivers by parametrizing an economic-based contribution to a general liability exposure loss, wherein the first set of liability risk drivers at least comprises a risk driver parametrizing Gross Domestic Product (GDP) growth, a risk driver parametrizing healthcare expenditure growth, and a risk driver parametrizing real wage growth based on an impact of captured alterations to the variable composite index parameter, the liability risk drivers being mutually normalized to each other, and select additional liability risk drivers by parametrizing at least societal and/or legal and/or political based contributions to the general liability  exposure loss, dynamically apply the additional liability risk drivers based on their impact to the measured variable composite index parameter, and dynamically normalize the liability risk drivers to each other, wherein to apply a defined transformation to normalize the selected liability risk drivers, to the final time series of the parameters by providing individual set weights and/or individual driver weights, based on the weighted liability risk drivers and sets of liability risk drivers, select a minimum number of liability risk drivers in relation to maximized statistical significance, and provide the minimum number of liability risk drivers as a reduced set of liability risk drivers out of all available liability risk drivers using best fit characteristics, wherein to select the minimum number of liability risk drivers in relation to maximized statistical significance based on the weighted liability risk drivers and sets of liability risk drivers, to apply Akaike Information Criterion (AIC)-maximization compared to a number of selected liability risk drivers, and to adapt dynamically the minimum number of liability risk drivers varying the liability risk drivers in relation to the measured liability exposure signal by periodic time response, and generate the time-dependent composite index parameter based on the adapted reduced set of liability risk drivers, a liability risk-driven interaction being adjusted based upon the time-dependent composite index parameter, and adapt the first set of liability risk drivers varying the liability risk drivers in relation to the measured liability exposure signal by periodic time response, and transmit a request for a measurement parameter update periodically for dynamic detection of variations of the measure parameters. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include mitigating risk. Predicting a liability loss is a form of mitigating risk because it allows the system to determine which economic risk factors contribute to the predicted loss. Therefore, insurance companies can minimize risks of a loss from fluctuations in the economy by adjusting their premiums or transferring the risk to another insurer. If a claim limitation, under its broadest reasonable interpretation, covers mitigating risk, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a central processing device; a processing circuitry; using a grid; apply Akaike Information Criterion (AIC)-maximization; a risk-transfer system; an operating device; and a measuring device.
The central processing device is merely used to receive the liability risk drivers (Paragraph 0039). The processing circuitry is merely used to: select liability risk drivers; normalize the liability risk drivers; select a minimum number of liability risk drivers; and adapt the minimum number of liability risk drivers periodically (Claim 1). The grid is merely used to display the optimal number of factors (Figure 6). The Akaike Information Criterion maximization technique is merely used to select a minimum number of risk drivers in relation to the Akaike Information Criterion value (Paragraphs 0044 & 0047). The risk transfer system is merely used to provide pricing adjustments based upon varying liability risk drivers (Paragraph 0007). The operating device is merely used to steer the liability risk-driven interaction (Paragraph 0039). The measuring device is merely used to periodically transmit a measurement parameter update (Paragraph 0016).  Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of central processing device, processing circuitry, grid, Akaike Information Criterion, risk transfer system, operating device, and measuring device are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the operating device and the measuring device are considered “field of use” as they’re just used to collect and transmit data and the technology is not improved (MPEP 2106.05h). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of mitigating risk by evaluating economic fluctuations. The specification shows that the central processing device is merely used to receive the liability risk drivers (Paragraph 0039). The processing circuitry is merely used to: select liability risk drivers; normalize the liability risk drivers; select a minimum number of liability risk drivers; and adapt the minimum number of liability risk drivers periodically (Claim 1). The grid is merely used to display the optimal number of factors (Figure 6). The risk transfer system is merely used to provide pricing adjustments based upon varying liability risk drivers (Paragraph 0007). The Akaike Information Criterion maximization technique is merely used to select a minimum number of risk drivers in relation to the Akaike Information Criterion value (Paragraphs 0044 & 0047). The operating device is merely used to steer the liability risk-driven interaction (Paragraph 0039). The measuring device is merely used to periodically transmit a measurement parameter update (Paragraph 0016). Further, the operating device and the measuring device communication are considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Lastly, instructions to display and/or arrange information in a graphical user interface may not be sufficient to show an improvement in computer-functionality (MPEP 2106.05a). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.


Independent Claim 22
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 22 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 22 recites: A measuring and indexing method for measuring and dynamically parametrizing a liability dependent measure by providing an accurate liability risk measure based on a time-dependent, composite index parameter, wherein measurement parameters assigned to parameterized liability risk drivers are measured for generating the measured time-dependent, composite index parameter, the method comprising: scanning the measurement parameters capturing dynamic and/or static characteristics of at least one liability risk driver, and automatically identifying and marking impacting liability risk drivers, the identified and marked liability risk driver either contracting or expanding the measured liability risk exposure; selecting a first set of liability risk drivers by parametrizing an economic-based contribution to a general liability exposure loss, wherein the first set of liability risk drivers at least comprises a risk driver parametrizing Gross Domestic Product (GDP) growth, a risk driver parametrizing healthcare expenditure growth, and a risk driver parametrizing real wage growth based on an impact of captured alterations to the variable composite index parameter, the liability risk drivers being mutually normalized to each other; selecting additional liability risk drivers by parametrizing at least societal and/or legal and/or political based contributions to the general liability exposure loss, dynamically applying additional liability risk drivers based on their impact to the measured variable composite index parameter and dynamically normalizing the liability risk drivers to each other, wherein for the normalizing of the selected liability risk drivers, applying a defined transformation to the final time series of the parameters by providing individual set weights and/or individual driver weights; based on the weighted liability risk drivers and sets of liability risk drivers, selecting a minimum number of liability risk drivers in relation to maximized  statistical significance, and providing the minimum number of liability risk drivers as a reduced set of liability risk drivers out of all available liability risk drivers using best fit characteristics, wherein the selecting of the minimum number of liability risk drivers in relation to maximized statistical significance based on the weighted liability risk drivers and sets of liability risk drivers, includes applying Akaike Information Criterion (AIC)-maximization compared to a number of selected liability risk drivers; dynamically adapting the minimum number of liability risk drivers varying the liability risk drivers in relation to the measured liability exposure signal by periodic time response, and generating the time-dependent composite index parameter based on the adapted reduced set of liability risk drivers, the liability risk-driven interaction being adjusted based upon the time-dependent composite index parameter, and dynamically adapting the first set of liability risk drivers varying the liability risk drivers in relation to the measured liability exposure signal by periodic time response, and transmitting a request for a measurement parameter update periodically for dynamic detection of variations of the measure parameters. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include mitigating risk. Predicting a liability loss is a form of mitigating risk because it allows the system to determine which economic risk factors contribute to the predicted loss. Therefore, insurance companies can minimize risks of a loss from fluctuations in the economy by adjusting their premiums or transferring the risk to another insurer. If a claim limitation, under its broadest reasonable interpretation, covers mitigating risk, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 22 includes additional elements: a central processing device, a risk-transfer system; using a grid; apply Akaike Information Criterion (AIC)-maximization; an operating device; and a measuring device.
The central processing device is merely used to receive the liability risk drivers (Paragraph 0039). The risk transfer system is merely used to provide pricing adjustments based upon varying liability risk drivers (Paragraph 0007). The grid is merely used to display the optimal number of factors (Figure 6). The Akaike Information Criterion maximization technique is merely used to select a minimum number of risk drivers in relation to the Akaike Information Criterion value (Paragraphs 0044 & 0047). The operating device is merely used to steer the liability risk-driven interaction (Paragraph 0039). The measuring device is merely used to periodically transmit a measurement parameter update (Paragraph 0016).  Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of central processing device, risk transfer system, grid, Akaike Information Criterion, operating device, and measuring device are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the operating device and the measuring device are considered “field of use” as they’re just used to collect and transmit data and the technology is not improved (MPEP 2106.05h). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of mitigating risk by evaluating economic fluctuations. The specification shows that the central processing device is merely used to receive the liability risk drivers (Paragraph 0039). The risk transfer system is merely used to provide pricing adjustments based upon varying liability risk drivers (Paragraph 0007). The grid is merely used to display the optimal number of factors (Figure 6). The Akaike Information Criterion maximization technique is merely used to select a minimum number of risk drivers in relation to the Akaike Information Criterion value (Paragraphs 0044 & 0047). The operating device is merely used to steer the liability risk-driven interaction (Paragraph 0039). The measuring device is merely used to periodically transmit a measurement parameter update (Paragraph 0016). Further, the operating device and the measuring device communication are considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Lastly, instructions to display and/or arrange information in a graphical user interface may not be sufficient to show an improvement in computer-functionality (MPEP 2106.05a). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claim 2 is not directed to any additional abstract ideas and is also not directed to any additional non-abstract claim elements. Rather, this claim offers further descriptive limitations of elements found in the independent claim and addressed above, such as by specifying the formula used for the normalization to a final time series. This process is similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include mitigating risk. In addition, no additional elements are integrated into the abstract idea. Therefore, the claim still recites an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 3 and 24 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is an R2 maximization technique. The R2 maximization technique is merely used to select a minimum number of risk drivers in relation to the largest R2 value (Paragraphs 0044 & 0046). Using an R2 maximization technique is merely limiting the use of the abstract idea to a “particular technological environment” at step 2A, Prong 2 (see MPEP 2106.05h). At step 2B, the techniques are merely used as a tool to perform the abstract idea. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 6-8, 10, 14, and 18 are not directed to additional abstract ideas, but are directed to additional non-abstract claim elements. The additional non-abstract claim elements are: an automated device; a risk exposed unit; and an automated repair node. The automated device is an automated risk-transfer system merely, wherein the automated risk-transfer system is merely used to select and filter various risk exposures to provide a more accurate prediction of future losses (see Claim 7 & Paragraph 0011). The risk exposure unit is merely used to capture the external and/or internal factors that affect liability exposure (Paragraph 0014). The automated repair node is merely used to resolve the loss of the loss unit (Paragraph 0021). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Further, although the repair node is used to resolve the loss, the claim fails to recite details of how the solution is accomplished. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 9 and 11 are not directed to additional abstract ideas, but are directed to additional non-abstract claim elements. The additional non-abstract claim elements are: a scan measuring device; and a memory. The scan measuring device are merely used to capture a characteristic of a liability risk driver (Paragraph 0013). The memory is merely used to save historic data (Claim 11). The scan measuring device is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, as it’s just used to receive information (e.g. capture a characteristic) and the technology of scanning is not improved; at Step 2B, this is conventional still, “receiving and transmitting over a network” (see MPEP 2106.05d). The memory is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, as it’s just used to store information and the technology is not improved; at Step 2B, this is conventional still, “storing information in a memory” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible. 
Dependent claim 12 is not directed to additional abstract ideas, but is directed to an additional non-abstract claim element. The additional non-abstract claim element is a dedicated data storage. The dedicated data storage is merely used to store historic exposure and loss data assigned to a geographic region (Paragraph 0018). This is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, as it’s just used to store information and the technology is not improved; at Step 2B, this is conventional still, “storing information in a memory” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible. 
Dependent claim 13 is not directed to additional abstract ideas, but is directed to an additional non-abstract claim element. The additional non-abstract claim element is a trigger module. The trigger module is merely used to trigger variation of the measurement parameters and transmit detected variations of one or more measurement parameters to the control unit controller (Paragraph 0020). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Also, the trigger module is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, as it’s just used to transmit information and the interface is not improved; at Step 2B, this is conventional still, “receiving and transmitting over a network” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible. 
Dependent claim 15 is not directed to additional abstract ideas, but is directed to additional non-abstract claim elements. The additional non-abstract claim elements are: a risk exposed unit; an interface module; and an appropriate data transmission network. The risk exposure unit is merely used to capture the external and/or internal factors that affect liability exposure (Paragraph 0014). The interface module is merely used to connect the communication network according to the transmission standard or protocol (Paragraph 0037). The data transmission network is transmit data (Paragraph 0037). These elements are considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, as they are just used to receive and transmit information and the interface is not improved; at Step 2B, this is conventional still, “receiving and transmitting over a network” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible. 
Dependent claims 16, 17, and 19-21 are not directed to additional abstract ideas, but are directed to additional non-abstract claim elements. The additional non-abstract claim elements are: a payment transfer module; a second risk-transfer system; and a second resource pooling system. The payment transfer module is merely used to store payment transfer parameters (see Claim 16). The second risk-transfer is merely used to receive at least parts of the risk exposure associated with the occurrence (Claim 17). The second resource pooling system is merely used to select and filter various risk exposures to provide a more accurate prediction of future losses (Paragraph 0011). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Further, the payment transfer module is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, as it’s just used to collect payment data and the technology is not improved; at Step 2B, this is conventional still, “receiving and transmitting over a network” (see MPEP 2106.05d). The second risk transfer is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, as it’s just used to receive parts of the risk exposure and the technology is not improved; at Step 2B, this is conventional still, “receiving and transmitting over a network” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 9, 11, 13, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al. (US 8,731,977 B1), in view of Mun (US 2015/0088783 A1), in further view of Lindsey (Lindsey C, Sheather S. Variable selection in linear regression. The Stata Journal. 2010 Dec; pp.650-669).
Regarding claim 1 (Currently Amended), Hardin et al. discloses an electronic system measuring and dynamically parametrizing a liability dependent measure for a liability system by providing an accurate liability risk measure based on a time-dependent, composite index parameter (Column 1, lines 6-10, The invention relates generally to the analysis and use of vehicle historical data. More specifically, the invention relates to a system and method of analyzing and using vehicle historical data to determine the future risk associated with a particular vehicle, including risk of future insurance loss; Column 3, lines 11-22, In some aspects, the invention relates to a method of deter mining risk for a vehicle comprising obtaining vehicle history data for the vehicle from a vehicle history database based on the vehicle's vehicle identification number (VIN), analyzing the vehicle history data to determine the applicability of one or more vehicle variables to one or more predetermined time frame criteria, assigning a value to the one or more vehicle variables based on the applicability of the one or more pre-determined timeframe criteria, and generating a risk score for the vehicle based on the values assigned to the one or more vehicle variables; Examiner interprets the risk score as the composite index parameter), wherein measurement parameters assigned to parameterized liability risk drivers are measured and transmitted to a central processing device of the electronic system for generating the measured time-dependent, composite index parameter (Figure 5, item 12, Processor; Figure 6, items 320 & 330, Extract desired vehicle history data & Process vehicle history to determine final factors), the electronic system comprising: 
processing circuitry configured to scan the liability system for the measurement parameters capturing dynamic and/or static characteristics of at least one liability risk driver of the parameterized liability risk drivers, and identify and mark liability risk drivers Figure 6, item 330, Process vehicle history to determine final factors; Column 13, lines 56-61, As an alternative to the multiplicative model discussed here, regression models can also be used to generate vehicle history scores 200. For example, a DXA+YB . . . +Z C=score can be used, where X, Y, and Z are weighted factors (e.g. final factors 52) and A, B, and Care vehicle variables 44 and/or enhanced vehicle variables 55; Column 19, lines 27-35, Each category may have its own vehicle history score 200 algorithm, and the vehicle history score 200 algorithm in different categories may utilize the same or different vehicle variables 44. FIG. 7 is just illustrative of the concept, and there can obviously be additional traditional insurance factors 20 that can be considered, and there can be hundreds of different categories, and sub-categories. Each category may have its own final factors 52; Examiner interprets the weighted factors as the liability risk drivers), the identified and marked liability risk driver either contracting or expanding the liability risk exposure (Column 20, lines 41-55, In some embodiments, the scoring program 72 utilizes a generalized linear modeling approach to predict the risk. Generalized linear models yield variable values which 42 are all multiplied together to give a score. The variables 42 can be weighted when multiplied together to improve accuracy. This type of computational method allows for some variables 42 to lower the overall score, while others increase the score. Any variable 42 with a value of Zero is not included to prevent multiplying by Zero. Alternatively, the scoring program 72 can utilize simple regression modeling to calculate the score. Simple regression modeling provides several variables 42 that are then added together. The variables 42 added together are typically weighted before being added together. Each positive variable increase the overall score, so lowering the score for factors that reduce risk can be complicated), select a first set of liability risk drivers by parametrizing an … contribution to a general liability exposure loss, … (Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Figure 6, item 330, Process vehicle history to determine final factors; Column 13, lines 56-61, As an alternative to the multiplicative model discussed here, regression models can also be used to generate vehicle history scores 200. For example, a DXA+YB . . . +Z C=score can be used, where X, Y, and Z are weighted factors (e.g. final factors 52) and A, B, and Care vehicle variables 44 and/or enhanced vehicle variables 55; Column 19, lines 27-35, Each category may have its own vehicle history score 200 algorithm, and the vehicle history score 200 algorithm in different categories may utilize the same or different vehicle variables 44. FIG. 7 is just illustrative of the concept, and there can obviously be additional traditional insurance factors 20 that can be considered, and there can be hundreds of different categories, and sub-categories. Each category may have its own final factors 52), the liability risk drivers being mutually normalized to each other (Column 3, lines 36-40, In other aspects, the invention relates to generating a risk score where the risk score is scaled to represent the relative risk of the vehicle, and where the risk score, or scaled risk score, is transmitted to an insurance provider for use in rating or underwriting an insurance policy), and select additional liability risk drivers by parametrizing at least societal and/or legal and/or political based contributions to the general liability exposure loss (Column 13, lines 46-55, In still other embodiments, an insurance company may use scaled buckets as subsets for different groups based traditional insurance factors or other demographic information. For example, prospective customers may be grouped by age into several different ranges. In turn, each of these ranges may have their own scale of buckets. Each scale of buckets may produce different pricing results from comparable buckets in another group. In this manner, the number of buckets can be increased and specialized in order to maximize the accuracy of the pricing analysis; It can be noted that the claim language is written in alternative form.  The limitation taught by Hardin et al. is based on “societal liability exposure loss"), dynamically apply the additional liability risk drivers based on their impact to the measured variable composite index parameter, and dynamically normalize the liability risk drivers to each other, wherein the processing circuitry is configured to apply a defined transformation to normalize the selected liability risk drivers, to the final time series of the parameters by providing individual set weights and/or individual driver weights (Figure 6, item 330, Process vehicle history to determine final factors; Column 13, lines 56-61, As an alternative to the multiplicative model discussed here, regression models can also be used to generate vehicle history scores 200. For example, a DXA+YB . . . +Z C=score can be used, where X, Y, and Z are weighted factors (e.g. final factors 52) and A, B, and Care vehicle variables 44 and/or enhanced vehicle variables 55; Column 19, lines 27-35, Each category may have its own vehicle history score 200 algorithm, and the vehicle history score 200 algorithm in different categories may utilize the same or different vehicle variables 44. FIG. 7 is just illustrative of the concept, and there can obviously be additional traditional insurance factors 20 that can be considered, and there can be hundreds of different categories, and sub-categories. Each category may have its own final factors 52), the processing circuitry is configured to (Figure 5, item 12, Processor; Figure 6, item 330, Process vehicle history to determine final factors), based on the weighted liability risk drivers and sets of liability risk drivers, select a minimum number of liability risk drivers in relation to maximized statistical significance ..., and provide the minimum number of liability risk drivers as a reduced set of liability risk drivers out of all available liability risk drivers using best fit characteristics, ... (Column 14, lines 25-44, Separately, or as a supplement to the generalized linear model (GLM) process, a "machine learning" approach can be implemented to create variable values that correlate VHR data to insurance loss costs or loss ratio. Machine learning is a procedure that partitions the combined traditional insurance factors 20 and vehicle variable 44 population dataset into segments that can be utilized to create significant variables for VHR modeling. With a machine learning approach the following characteristics will be present (a) each segment will be homogeneous with respect to the VHR model response (i.e. loss ratio, pure premium, etc.) and (b) different segments will show a significant separation in expected outcome for the response. Unlike a GLM approach, machine learning is non-parametric in nature and it is not necessary to make assumptions about the underlying error distribution. This technique relies on an automated process (i.e. computer) to execute the computation needed to identify the important variables making up the segments (as opposed to the GLM variable selection process which can be largely manual and intuitive). The machine learning technique also requires a training and validation dataset to properly check the predicted outcomes; Column 14, lines 49-55, Additional modeling techniques can also be employed to build a VIHR model that correlates VHR data to insurance loss costs or insurance loss ratio, including gradient boosting, neural networks, or decision trees. These are all modeling techniques known to those skilled in the art), the processing circuitry is configured to adapt dynamically the minimum number of liability risk drivers varying the liability risk drivers in relation to the measured liability exposure signal by periodic time response, and generate the time-dependent composite index parameter based on the adapted reduced set of liability risk drivers, a liability risk-driven interaction between a risk-transfer system and an operating device being adjusted based upon the time-dependent composite index parameter (Column 7, lines 45-52, Emphasizing vehicle history report event codes 15 in the analysis and testing can produce a model that estimates and predicts risks for a particular vehicle based on the VHR10. This allows an insurance company to add VHR analysis into its risk assessment to increase pricing and/or underwriting accuracy. The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk), and the processing circuitry is configured to dynamically adapt the first set of liability risk drivers varying the liability risk drivers in relation to the measured liability exposure signal by periodic time response (Column 5 lines 21-36, As shown in FIG. 1, vehicle history data 22 is available from a variety of sources and data suppliers, including but not limited to state titling offices 100, vehicle auctions 101, State Department of Motor Vehicles offices 102, vehicle dealers 103, insurance companies 104, service stations 105, auto body shops 106, vehicle manufacturers 107, police reports 108, and accident records 109. There are entities that collect, organize, and store vehicle history data 22 in large computerized and searchable databases 110, including Experian Automotive and Carfax. These databases 110 can include millions and millions of records. The database 110 is normally part of a larger vehicle history data system 112 that communicates with the vehicle history data 22 sources and suppliers, and to customer computer systems 40, or other third party systems (not shown in FIG. 1); Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Figure 6, item 330, Process vehicle history to determine final factors; Column 13, lines 56-61, As an alternative to the multiplicative model discussed here, regression models can also be used to generate vehicle history scores 200. For example, a DXA+YB . . . +Z C=score can be used, where X, Y, and Z are weighted factors (e.g. final factors 52) and A, B, and Care vehicle variables 44 and/or enhanced vehicle variables 55; Column 19, lines 27-35, Each category may have its own vehicle history score 200 algorithm, and the vehicle history score 200 algorithm in different categories may utilize the same or different vehicle variables 44. FIG. 7 is just illustrative of the concept, and there can obviously be additional traditional insurance factors 20 that can be considered, and there can be hundreds of different categories, and sub-categories. Each category may have its own final factors 52), and transmit a request for a measurement parameter update periodically to measuring devices for dynamic detection of variations of the measure parameters (Column 5, lines 32-36, The database 110 is normally part of a larger vehicle history data system 112 that communicates with the vehicle history data 22 sources and suppliers, and to customer computer systems 40, or other third party systems (not shown in FIG. 1); Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Examiner notes that data from sources and suppliers 100-109 is communicated to the customer computer system 40 over time. Applicant defines measuring devices as “dynamically scan for measure parameters.” Based on broadest reasonable interpretation in light of the specification, Hardin et al. discloses a “measuring device” because the customer computer system can receive measure parameters from data sources and suppliers over time).
Although Hardin et al. discloses all the limitations above and to select a first set of liability risk drivers by parametrizing a contribution to a general liability exposure loss (see Column 14, lines 25-53, build a VIHR model that correlates VHR data to insurance loss costs or insurance loss ratio, including gradient boosting, neural networks, or decision trees; Examiner notes that neural networks is a parametric model), Hardin et al. does not specifically disclose wherein the contribution is an economic-based contribution to a general liability exposure loss, wherein the first set of liability risk drivers at least comprises a risk driver parametrizing Gross Domestic Product (GDP) growth, a risk driver parametrizing healthcare expenditure growth, and a risk driver parametrizing real wage growth based on an impact of captured alterations to the variable composite index parameter.
However, Mun discloses to select a first set of liability risk drivers by parametrizing an economic-based contribution to a general liability exposure loss, wherein the first set of liability risk drivers at least comprises a risk driver parametrizing Gross Domestic Product (GDP) growth, a risk driver parametrizing healthcare expenditure growth, and a risk driver parametrizing real wage growth based on an impact of captured alterations to the variable composite index parameter, ..., select a minimum number of liability risk drivers in relation to maximized statistical significance ..., and provide the minimum number of liability risk drivers as a reduced set of liability risk drivers out of all available liability risk drivers using best fit characteristics, wherein to select the minimum number of liability risk drivers in relation to maximized statistical significance based on the weighted liability risk drivers and sets of liability risk drivers, the processing circuitry is configured to apply Akaike Information Criterion (AIC)-maximization compared to a number of selected liability risk drivers (Paragraph 0105, In an exemplary embodiment according to the present invention, FIG.31 illustrates the Value at Risk (VaR) Portfolio Optimization 168 computations. An optimized portfolio means the percent investment allocation across multiple assets or investment vehicles is subject to a mathematical algorithm to find the best or optimal weights such that the total portfolio’s return is maximized while the total portfolio’s risks are minimized, which means, by construction, the Value at Risk (VaR) of the portfolio will be minimized; Paragraph 0452, ARIMA is an advanced modeling technique used to model and forecast time-series data (data that have a time component to them, e.g., interest rates, inflation, sales revenues, gross domestic product); Paragraph 0453, The ARIMA Auto Model selection will analyze all combinations of ARIMA (p,d,q) for the most common values of 0, 1, and 2, and reports the relevant Akaike Information Criterion (AIC) and Schwarz Criterion (SC). The lowest AIC and SC model is then chosen and run. Users can also add in exogenous variables into the model selection; Paragraph 0645, To model and measure Economic Capital, the concept of Value at Risk (VaR) is typically used in trying to understand how the entire financial organization is affected by the various risks of each holding as aggregated into a portfolio, after accounting for pairwise cross-correlations among various holdings. VaR measures the maximum possible loss given some predefined probability level (e.g., 99.90%) over some holding period or time horizon (e.g., 10 days). It can be noted that the claim language is written in alternative form. The limitation taught by Mun is based on “gross domestic product").
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the liability risk drivers of the invention of Hardin et al. to further incorporate a gross domestic product liability risk driver of the invention of Mun because the gross domestic product liability risk driver is a factor that affects the return and risks of market investments over time (see Mun, Paragraphs 0004 & 0452). Further, the difference between the claimed subject and the prior art is merely the substitution of a known parametrizing technique to select important features (e.g. neural networks) of the invention of Hardin et al. for another known parametrizing technique to select important features (e.g. AIC) of the invention of Mun. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Although the combination of Hardin et al. and Mun discloses to select a minimum number of liability risk drivers in relation to maximized statistical significance (Hardin et al., Column 14, lines 25-54, identify significant variables using a machine learning approach or neural networks; Mun, Paragraph 0453, selection of parameters in a model using AIC), the combination of Hardin et al. and Mun does not specifically disclose to select a minimum number of liability risk drivers in relation to maximized statistical significance using a grid.
However, Lindsey discloses select a minimum number of ... drivers in relation to maximized statistical significance using a grid, and provide the minimum number of ... drivers as a reduced set of ... drivers out of all available ... drivers using best fit characteristics, wherein to select the minimum number of … drivers in relation to maximized statistical significance based on the weighted … drivers and sets of … drivers, the processing circuitry is configured to apply Akaike Information Criterion (AIC)-maximization compared to a number of selected … drivers (Page 661, Best Subsets, The optimal R2 ADJ value, 0.7582178, is obtained by the three-variable model with predictors dwgs, spans, and ccost. This is the same model obtained by forward selection and backward elimination under AIC. This model also optimizes AIC, with an AIC of 25.2924; Examiner notes that Lindsey discloses to select, using a grid, the number of drivers (e.g. predictors) that optimizes AIC. In this case, the selected minimum number of drivers are 3 (dwgs, spans, and cost). See below).

    PNG
    media_image1.png
    355
    442
    media_image1.png
    Greyscale

It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the statistical method used to identify the liability risk drivers using best fit characteristics (e.g. to identify the most important variables using a generalized linear model,  machine learning, or AIC) of the invention of Hardin et al. and Mun to further incorporate wherein the identified risk drivers are displayed using a grid of the invention of Lindsey because doing so would allow the system to display and highlight the optimal model (see Lindsey, Page 653, 1.1 Information criteria & Best subsets). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 3 and 24 (Original), which are dependent of claims 1 and 22, the combination of Hardin et al., Mun, and Lindsey discloses all the limitations in claims 1 and 22. Although Hardin et al. discloses to select the minimum number of liability risk drivers in relation to maximized statistical significance based on the weighted liability risk drivers and sets of liability risk drivers (Column 14, lines 25-44, Separately, or as a supplement to the generalized linear model (GLM) process, a "machine learning" approach can be implemented to create variable values that correlate VHR data to insurance loss costs or loss ratio. Machine learning is a procedure that partitions the combined traditional insurance factors 20 and vehicle variable 44 population dataset into segments that can be utilized to create significant variables for VHR modeling. With a machine learning approach the following characteristics will be present (a) each segment will be homogeneous with respect to the VHR model response (i.e. loss ratio, pure premium, etc.) and (b) different segments will show a significant separation in expected outcome for the response. Unlike a GLM approach, machine learning is non-parametric in nature and it is not necessary to make assumptions about the underlying error distribution. This technique relies on an automated process (i.e. computer) to execute the computation needed to identify the important variables making up the segments (as opposed to the GLM variable selection process which can be largely manual and intuitive). The machine learning technique also requires a training and validation dataset to properly check the predicted outcomes; Column 14, lines 49-55, Additional modeling techniques can also be employed to build a VIHR model that correlates VHR data to insurance loss costs or insurance loss ratio, including gradient boosting, neural networks, or decision trees. These are all modeling techniques known to those skilled in the art), Hardin et al. does not specifically disclose that the statistical method used to select the variables is an R2-maximization statistical method.
	However, Lindsey further discloses wherein to select the minimum number of … drivers in relation to maximized statistical significance based on the weighted … drivers and sets of … drivers, the processing circuitry is configured to apply R2-maximization compared to a number of selected ... drivers (Page 661, Best Subsets, The optimal R2 ADJ value, 0.7582178, is obtained by the three-variable model with predictors dwgs, spans, and ccost. This is the same model obtained by forward selection and backward elimination under AIC. This model also optimizes AIC, with an AIC of 25.2924).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the statistical method used to identify the liability risk drivers using best fit characteristics (e.g. to identify the most important variables using a generalized linear model,  machine learning, or AIC) of the invention of Hardin et al. and Mun to further incorporate wherein the statistical method used to identify the drivers is an R2-maximization method of the invention of Lindsey because doing so would allow the system to use a variable selection algorithm that minimizes RSS (see Lindsey, Page 653, 1.1 Information criteria). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 9 (Original), which is dependent of claim 1, the combination of Hardin et al., Mun, and Lindsey discloses all the limitations in claim 1. Hardin et al. further discloses wherein the processing circuitry is configured to, for capturing dynamic and/or static characteristics of at least one liability risk driver, scan measuring devices or memories assignable to loss units of the electronic system for measurement parameters capturing dynamic and/or static characteristics of at least one liability risk driver (Column 14, lines 25-44, Separately, or as a supplement to the GLM process, a "machine learning" approach can be implemented to create variable values that correlate VHR data to insurance loss costs or loss ratio. Machine learning is a procedure that partitions the combined traditional insurance factors 20 and vehicle variable 44 population dataset into segments that can be utilized to create significant variables for VHR modeling. With a machine learning approach the following characteristics will be present (a) each segment will be homogeneous with respect to the VHR model response (i.e. loss ratio, pure premium, etc.) and (b) different segments will show a significant separation in expected outcome for the response. Unlike a GLM approach, machine learning is non-parametric in nature and it is not necessary to make assumptions about the underlying error distribution. This technique relies on an automated process (i.e. computer) to execute the computation needed to identify the important variables making up the segments (as opposed to the GLM variable selection process which can be largely manual and intuitive). The machine learning technique also requires a training and validation dataset to properly check the predicted outcomes; Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk).
Regarding claim 11 (Original), which is dependent of claim 9, the combination of Hardin et al., Mun, and Lindsey discloses all the limitations in claim 9. Hardin et al. further discloses wherein the measurement parameters of at least one of the liability risk drivers are generated based on saved historic data in a memory of the memories (Figure 1, item 110, Vehicle History Database; Column 1, lines 6-10, The invention relates generally to the analysis and use of vehicle historical data. More specifically, the invention relates to a system and method of analyzing and using vehicle historical data to determine the future risk associated with a particular vehicle, including risk of future insurance loss), ...
	Although Hardin et al. discloses all the limitations above and historic data in a memory, Hardin et al. does not specifically disclose when one or more measurement parameters are not scannable for a liability risk driver of the operating device by the electronic system.
However, Mun further discloses when one or more measurement parameters are not scannable for a liability risk driver of the operating device by the electronic system (Paragraph 0482, Sometimes there are missing values in a time-series dataset. As an example, interest rates for years 1 to 3 may exist, followed by years 5 to 8, and then year 10. Spline curves can be used to interpolate the missing years interest rate values based on the data that exist. Spline curves can also be used to forecast or extrapolate values of future time periods beyond the time period of available data. The data can be linear or nonlinear).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the measurement parameters of at least one of the liability risk drivers are generated of the invention of Hardin et al. to further incorporate wherein one or more measurement parameters are not scannable of the invention of Mun because doing so would allow the system to interpolate the missing values (see Mun, Paragraph 0482). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 15 (Original), which is dependent of claim 1, Hardin et al., Mun, and Lindsey discloses all the limitations in claim 1. Hardin et al. further discloses wherein the processing circuitry is configured to automatically capture and automatically aggregate measured loss parameters overall risk-exposed units via appropriate interface modules and an appropriate data transmission network (Column 14, lines 25-44, Separately, or as a supplement to the GLM process, a "machine learning" approach can be implemented to create variable values that correlate VHR data to insurance loss costs or loss ratio. Machine learning is a procedure that partitions the combined traditional insurance factors 20 and vehicle variable 44 population dataset into segments that can be utilized to create significant variables for VHR modeling. With a machine learning approach the following characteristics will be present (a) each segment will be homogeneous with respect to the VHR model response (i.e. loss ratio, pure premium, etc.) and (b) different segments will show a significant separation in expected outcome for the response. Unlike a GLM approach, machine learning is non-parametric in nature and it is not necessary to make assumptions about the underlying error distribution. This technique relies on an automated process (i.e. computer) to execute the computation needed to identify the important variables making up the segments (as opposed to the GLM variable selection process which can be largely manual and intuitive). The machine learning technique also requires a training and validation dataset to properly check the predicted outcomes; Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Figure 1, item 112, Vehicle History Data System; Figure 1, item 45, Insurance Risk Predictor; Figure 1, item 104, Insurance Companies; Claim 13, the scaled risk score is transmitted to an insurance provider for use in deciding to underwrite an insurance policy).
Regarding claim 22 (Currently Amended), Hardin et al. discloses a measuring and indexing method for an electronic system measuring and dynamically parametrizing a liability temperature for a liability system by providing an accurate liability risk measure based on a time-dependent, composite index parameter (Column 1, lines 6-10, The invention relates generally to the analysis and use of vehicle historical data. More specifically, the invention relates to a system and method of analyzing and using vehicle historical data to determine the future risk associated with a particular vehicle, including risk of future insurance loss; Column 3, lines 11-22, In some aspects, the invention relates to a method of deter mining risk for a vehicle comprising obtaining vehicle history data for the vehicle from a vehicle history database based on the vehicle's vehicle identification number (VIN), analyzing the vehicle history data to determine the applicability of one or more vehicle variables to one or more predetermined time frame criteria, assigning a value to the one or more vehicle variables based on the applicability of the one or more pre-determined timeframe criteria, and generating a risk score for the vehicle based on the values assigned to the one or more vehicle variables; Examiner interprets the risk score as the composite index parameter), wherein measurement parameters assigned to parameterized liability risk drivers are measured and transmitted to a central processing device of the electronic system for generating the measured time-dependent, composite index parameter (Figure 5, item 12, Processor; Figure 6, item 330, Process vehicle history to determine final factors), the method comprising: 
scanning the liability system for the measurement parameters capturing dynamic and/or static characteristics of at least one liability risk driver, and automatically identifying and marking impacting liability risk drivers Figure 6, item 330, Process vehicle history to determine final factors; Column 13, lines 56-61, As an alternative to the multiplicative model discussed here, regression models can also be used to generate vehicle history scores 200. For example, a DXA+YB . . . +Z C=score can be used, where X, Y, and Z are weighted factors (e.g. final factors 52) and A, B, and Care vehicle variables 44 and/or enhanced vehicle variables 55; Column 19, lines 27-35, Each category may have its own vehicle history score 200 algorithm, and the vehicle history score 200 algorithm in different categories may utilize the same or different vehicle variables 44. FIG. 7 is just illustrative of the concept, and there can obviously be additional traditional insurance factors 20 that can be considered, and there can be hundreds of different categories, and sub-categories. Each category may have its own final factors 52; Examiner interprets the weighted factors as the liability risk drivers), the identified and marked liability risk driver either contracting or expanding the liability risk exposure (Column 20, lines 41-55, In some embodiments, the scoring program 72 utilizes a generalized linear modeling approach to predict the risk. Generalized linear models yield variable values which 42 are all multiplied together to give a score. The variables 42 can be weighted when multiplied together to improve accuracy. This type of computational method allows for some variables 42 to lower the overall score, while others increase the score. Any variable 42 with a value of Zero is not included to prevent multiplying by Zero. Alternatively, the scoring program 72 can utilize simple regression modeling to calculate the score. Simple regression modeling provides several variables 42 that are then added together. The variables 42 added together are typically weighted before being added together. Each positive variable increase the overall score, so lowering the score for factors that reduce risk can be complicated);
selecting a first set of liability risk drivers by parametrizing an … based contribution to a general liability exposure loss, … (Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Figure 6, item 330, Process vehicle history to determine final factors; Column 13, lines 56-61, As an alternative to the multiplicative model discussed here, regression models can also be used to generate vehicle history scores 200. For example, a DXA+YB . . . +Z C=score can be used, where X, Y, and Z are weighted factors (e.g. final factors 52) and A, B, and Care vehicle variables 44 and/or enhanced vehicle variables 55; Column 19, lines 27-35, Each category may have its own vehicle history score 200 algorithm, and the vehicle history score 200 algorithm in different categories may utilize the same or different vehicle variables 44. FIG. 7 is just illustrative of the concept, and there can obviously be additional traditional insurance factors 20 that can be considered, and there can be hundreds of different categories, and sub-categories. Each category may have its own final factors 52), the liability risk drivers being mutually normalized to each other (Column 3, lines 36-40, In other aspects, the invention relates to generating a risk score where the risk score is scaled to represent the relative risk of the vehicle, and where the risk score, or scaled risk score, is transmitted to an insurance provider for use in rating or underwriting an insurance policy);
selecting additional liability risk drivers by parametrizing at least societal and/or legal and/or political based contributions to the general liability exposure loss (Column 13, lines 46-55, In still other embodiments, an insurance company may use scaled buckets as subsets for different groups based traditional insurance factors or other demographic information. For example, prospective customers may be grouped by age into several different ranges. In turn, each of these ranges may have their own scale of buckets. Each scale of buckets may produce different pricing results from comparable buckets in another group. In this manner, the number of buckets can be increased and specialized in order to maximize the accuracy of the pricing analysis; It can be noted that the claim language is written in alternative form.  The limitation taught by Hardin et al. is based on “societal liability exposure loss"), dynamically applying the additional liability risk drivers based on their impact to the measured variable composite index parameter and dynamically normalizing the liability risk drivers to each other, wherein for the normalizing of the selected liability risk drivers, applying a defined transformation to the final time series of the parameters by providing individual set weights and/or individual driver weights (Figure 6, item 330, Process vehicle history to determine final factors; Column 13, lines 56-61, As an alternative to the multiplicative model discussed here, regression models can also be used to generate vehicle history scores 200. For example, a DXA+YB . . . +Z C=score can be used, where X, Y, and Z are weighted factors (e.g. final factors 52) and A, B, and Care vehicle variables 44 and/or enhanced vehicle variables 55; Column 19, lines 27-35, Each category may have its own vehicle history score 200 algorithm, and the vehicle history score 200 algorithm in different categories may utilize the same or different vehicle variables 44. FIG. 7 is just illustrative of the concept, and there can obviously be additional traditional insurance factors 20 that can be considered, and there can be hundreds of different categories, and sub-categories. Each category may have its own final factors 52);
based on the weighted liability risk drivers and sets of liability risk drivers, selecting a minimum number of liability risk drivers in relation to maximized statistical significance ..., and providing the minimum number of liability risk drivers as a reduced set of liability risk drivers out of all available liability risk drivers using best fit characteristics, ... (Column 14, lines 25-44, Separately, or as a supplement to the generalized linear model (GLM) process, a "machine learning" approach can be implemented to create variable values that correlate VHR data to insurance loss costs or loss ratio. Machine learning is a procedure that partitions the combined traditional insurance factors 20 and vehicle variable 44 population dataset into segments that can be utilized to create significant variables for VHR modeling. With a machine learning approach the following characteristics will be present (a) each segment will be homogeneous with respect to the VHR model response (i.e. loss ratio, pure premium, etc.) and (b) different segments will show a significant separation in expected outcome for the response. Unlike a GLM approach, machine learning is non-parametric in nature and it is not necessary to make assumptions about the underlying error distribution. This technique relies on an automated process (i.e. computer) to execute the computation needed to identify the important variables making up the segments (as opposed to the GLM variable selection process which can be largely manual and intuitive). The machine learning technique also requires a training and validation dataset to properly check the predicted outcomes; Column 14, lines 49-55, Additional modeling techniques can also be employed to build a VIHR model that correlates VHR data to insurance loss costs or insurance loss ratio, including gradient boosting, neural networks, or decision trees. These are all modeling techniques known to those skilled in the art);
dynamically adapting the minimum number of liability risk drivers varying the liability risk drivers in relation to the measured liability exposure signal by periodic time response, and generating the time-dependent composite index parameter based on the adapted reduced set of liability risk drivers, a liability risk-driven interaction between a risk-transfer system and an operating device being adjusted based upon the time-dependent composite index parameter (Column 7, lines 45-52, Emphasizing vehicle history report event codes 15 in the analysis and testing can produce a model that estimates and predicts risks for a particular vehicle based on the VHR10. This allows an insurance company to add VHR analysis into its risk assessment to increase pricing and/or underwriting accuracy. The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk);
and dynamically adapting the first set of liability risk drivers varying the liability risk drivers in relation to the measured liability exposure signal by periodic time response (Column 5 lines 21-36, As shown in FIG. 1, vehicle history data 22 is available from a variety of sources and data suppliers, including but not limited to state titling offices 100, vehicle auctions 101, State Department of Motor Vehicles offices 102, vehicle dealers 103, insurance companies 104, service stations 105, auto body shops 106, vehicle manufacturers 107, police reports 108, and accident records 109. There are entities that collect, organize, and store vehicle history data 22 in large computerized and searchable databases 110, including Experian Automotive and Carfax. These databases 110 can include millions and millions of records. The database 110 is normally part of a larger vehicle history data system 112 that communicates with the vehicle history data 22 sources and suppliers, and to customer computer systems 40, or other third party systems (not shown in FIG. 1); Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Figure 6, item 330, Process vehicle history to determine final factors; Column 13, lines 56-61, As an alternative to the multiplicative model discussed here, regression models can also be used to generate vehicle history scores 200. For example, a DXA+YB . . . +Z C=score can be used, where X, Y, and Z are weighted factors (e.g. final factors 52) and A, B, and Care vehicle variables 44 and/or enhanced vehicle variables 55; Column 19, lines 27-35, Each category may have its own vehicle history score 200 algorithm, and the vehicle history score 200 algorithm in different categories may utilize the same or different vehicle variables 44. FIG. 7 is just illustrative of the concept, and there can obviously be additional traditional insurance factors 20 that can be considered, and there can be hundreds of different categories, and sub-categories. Each category may have its own final factors 52), and transmitting a request for a measurement parameter update periodically to measuring devices for dynamic detection of variations of the measure parameters (Column 5, lines 32-36, The database 110 is normally part of a larger vehicle history data system 112 that communicates with the vehicle history data 22 sources and suppliers, and to customer computer systems 40, or other third party systems (not shown in FIG. 1); Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Examiner notes that data from sources and suppliers 100-109 is communicated to the customer computer system 40 over time. Applicant defines measuring devices as “dynamically scan for measure parameters.” Based on broadest reasonable interpretation in light of the specification, Hardin et al. discloses a “measuring device” because the customer computer system can receive measure parameters from data sources and suppliers over time).
Although Hardin et al. discloses all the limitations above and selecting a first set of liability risk drivers by parametrizing a contribution to a general liability exposure loss (see Column 14, lines 25-53, build a VIHR model that correlates VHR data to insurance loss costs or insurance loss ratio, including gradient boosting, neural networks, or decision trees; Examiner notes that neural networks is a parametric model), Hardin et al. does not specifically disclose wherein the contribution is an economic-based contribution to a general liability exposure loss, wherein the first set of liability risk drivers at least comprises a risk driver parametrizing Gross Domestic Product (GDP) growth, a risk driver parametrizing healthcare expenditure growth, and a risk driver parametrizing real wage growth based on an impact of captured alterations to the variable composite index parameter.
However, Mun discloses selecting a first set of liability risk drivers by parametrizing an economic-based contribution to a general liability exposure loss, wherein the first set of liability risk drivers at least comprises a risk driver parametrizing Gross Domestic Product (GDP) growth, a risk driver parametrizing healthcare expenditure growth, and a risk driver parametrizing real wage growth based on an impact of captured alterations to the variable composite index parameter, ..., selecting a minimum number of liability risk drivers in relation to maximized statistical significance using a grid, and providing the minimum number of liability risk drivers as a reduced set of liability risk drivers out of all available liability risk drivers using best fit characteristics, wherein the selecting of the minimum number of liability risk drivers in relation to maximized statistical significance based on the weighted liability risk drivers and sets of liability risk drivers, includes applying Akaike Information Criterion (AIC)-maximization compared to a number of selected liability risk drivers (Paragraph 0105, In an exemplary embodiment according to the present invention, FIG.31 illustrates the Value at Risk (VaR) Portfolio Optimization 168 computations. An optimized portfolio means the percent investment allocation across multiple assets or investment vehicles is subject to a mathematical algorithm to find the best or optimal weights such that the total portfolio’s return is maximized while the total portfolio’s risks are minimized, which means, by construction, the Value at Risk (VaR) of the portfolio will be minimized; Paragraph 0452, ARIMA is an advanced modeling technique used to model and forecast time-series data (data that have a time component to them, e.g., interest rates, inflation, sales revenues, gross domestic product); Paragraph 0453, The ARIMA Auto Model selection will analyze all combinations of ARIMA (p,d,q) for the most common values of 0, 1, and 2, and reports the relevant Akaike Information Criterion (AIC) and Schwarz Criterion (SC). The lowest AIC and SC model is then chosen and run. Users can also add in exogenous variables into the model selection; Paragraph 0645, To model and measure Economic Capital, the concept of Value at Risk (VaR) is typically used in trying to understand how the entire financial organization is affected by the various risks of each holding as aggregated into a portfolio, after accounting for pairwise cross-correlations among various holdings. VaR measures the maximum possible loss given some predefined probability level (e.g., 99.90%) over some holding period or time horizon (e.g., 10 days). It can be noted that the claim language is written in alternative form. The limitation taught by Mun is based on “gross domestic product").
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the liability risk drivers of the invention of Hardin et al. to further incorporate a gross domestic product liability risk driver of the invention of Mun because the gross domestic product liability risk driver is a factor that affects the return and risks of market investments over time (see Mun, Paragraphs 0004 & 0452). Further, the difference between the claimed subject and the prior art is merely the substitution of a known parametrizing technique to select important features (e.g. neural networks) of the invention of Hardin et al. for another known parametrizing technique to select important features (e.g. AIC) of the invention of Mun. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Although the combination of Hardin et al. and Mun discloses selecting a minimum number of liability risk drivers in relation to maximized statistical significance (Hardin et al., Column 14, lines 25-54, identify significant variables using a machine learning approach or neural networks; Mun, Paragraph 0453, selection of parameters in a model using AIC), the combination of Hardin et al. and Mun does not specifically disclose selecting a minimum number of liability risk drivers in relation to maximized statistical significance using a grid.
However, Lindsey discloses selecting a minimum number of ... drivers in relation to maximized statistical significance using a grid, and providing the minimum number of ... drivers as a reduced set of ... drivers out of all available ... drivers using best fit characteristics, wherein the selecting of the minimum number of ... drivers in relation to maximized statistical significance based on the weighted ... drivers and sets of ... drivers, includes applying Akaike Information Criterion (AIC)-maximization compared to a number of selected ... drivers (Page 661, Best Subsets, The optimal R2 ADJ value, 0.7582178, is obtained by the three-variable model with predictors dwgs, spans, and ccost. This is the same model obtained by forward selection and backward elimination under AIC. This model also optimizes AIC, with an AIC of 25.2924; Examiner notes that Lindsey discloses to select, using a grid, the number of drivers (e.g. predictors) that optimizes AIC. In this case, the selected minimum number of drivers are 3 (dwgs, spans, and cost). See below).

    PNG
    media_image1.png
    355
    442
    media_image1.png
    Greyscale

It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the statistical method used to identify the liability risk drivers using best fit characteristics (e.g. to identify the most important variables using a generalized linear model, machine learning, or AIC) of the invention of Hardin et al. and Mun to further incorporate wherein the identified risk drivers are displayed using a grid of the invention of Lindsey because doing so would allow the system to display and highlight the optimal model (see Lindsey, Page 653, 1.1 Information criteria & Best subsets). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al. (US 8,731,977 B1), in view of Mun (US 2015/0088783 A1), in further view of Lindsey (Lindsey C, Sheather S. Variable selection in linear regression. The Stata Journal. 2010 Dec; pp.650-669) and Bhanja (Bhanja S, Das A. Impact of data normalization on deep neural network for time series forecasting. arXiv preprint arXiv:1812.05519. 2018 Dec 13).
Regarding claims 2 and 23 (Original), which are dependent of claims 1 and 22, the combination of Hardin et al., Mun, and Lindsey discloses all the limitations in claims 1 and 22. Although Hardin et al. further discloses wherein impacts of the different liability risk drivers are scaled to a same scale by applying, as normalization, the transformation to a final time series (Column 13, lines 56-61 & Column 13, lines 25-26, score can be scaled), the combination of Hardin et al., Mun, and Lindsey does not specifically disclose the formula used for the normalization to a final time series.
However, Bhanja discloses wherein impacts of the different … drivers are scaled to a same scale by applying as normalization the transformation to a final time series (Page 2, 5.1 Min-Max Normalization, see formula below).

    PNG
    media_image2.png
    51
    338
    media_image2.png
    Greyscale

It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the liability risk drivers are normalized of the invention of Hardin et al. to further specify the formula used for the normalization to a final time series of the invention of Bhanja because doing so would allow the system to scale values to a same range of values (see Bhanja, Page 2, 5 Different Normalization Techniques). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6-8, 10, 12-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al. (US 8,731,977 B1), in view of Mun (US 2015/0088783 A1), in further view of Lindsey (Lindsey C, Sheather S. Variable selection in linear regression. The Stata Journal. 2010 Dec; pp.650-669) and Hayward et al. (US 2021/0390624 A1).
Regarding claim 6 (Original), which is dependent of claim 1, the combination of Hardin et al., Mun, and Lindsey discloses all the limitations in claim 1. Although Hardin et al. discloses wherein the processing circuitry is configured to … provide appropriate signaling for dynamic steering of the liability risk-driven interaction between liability-dependent, automated devices (Column 14, lines 25-44, Separately, or as a supplement to the GLM process, a "machine learning" approach can be implemented to create variable values that correlate VHR data to insurance loss costs or loss ratio. Machine learning is a procedure that partitions the combined traditional insurance factors 20 and vehicle variable 44 population dataset into segments that can be utilized to create significant variables for VHR modeling. With a machine learning approach the following characteristics will be present (a) each segment will be homogeneous with respect to the VHR model response (i.e. loss ratio, pure premium, etc.) and (b) different segments will show a significant separation in expected outcome for the response. Unlike a GLM approach, machine learning is non-parametric in nature and it is not necessary to make assumptions about the underlying error distribution. This technique relies on an automated process (i.e. computer) to execute the computation needed to identify the important variables making up the segments (as opposed to the GLM variable selection process which can be largely manual and intuitive). The machine learning technique also requires a training and validation dataset to properly check the predicted outcomes; Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk), Hardin et al. does not specifically disclose wherein the signaling is provided automatically.
	However, Hayward et al. discloses wherein the processing circuitry is configured to automatically provide appropriate signaling for dynamic steering of the liability risk-driven interaction between liability-dependent, automated devices (Paragraph 0051, The present embodiments may facilitate discovering new causes of loss that may be utilized to set pricing of insurance. Causes of loss for homeowners may include wind, hail, fire, mold, etc. The present embodiments may dynamically characterize insurance claims, and/or dynamically determine causes of loss associated with insurance claims, which may vary geographically. The present embodiments may dynamically update pricing models to facilitate better matching insurance premium price to actual risk; Examiner notes that Hayward et al. invention is directed to an insurance system for discovering new liability risk drivers and setting optimal pricing models. Based on broadest reasonable interpretation in light of the specification, Hayward et al. discloses “to automatically provide appropriate signaling for dynamic steering of the liability risk-driven interaction between liability-dependent, automated devices” because the pricing models are updated periodically when the data indicates new causes of loss).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the risk assessment in response to an occurring loss of the invention of Hardin et al. to further incorporate to automatically resolve the loss of the invention of Hayward et al. because doing so would allow the system to underwrite and/or re-underwrite insurance based upon a machine learning risk determination (see Hayward et al., Paragraph 0160). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 7 (Original), which is dependent of claim 6, the combination of Hardin et al., Mun, Lindsey, and Hayward et al. discloses all the limitations in claim 6. Hardin et al. further discloses wherein the liability-dependent, automated devices are realized as automated risk-transfer systems or as automated risk-transfer systems electronically interacting with a plurality of risk-exposed units with at least one measurable liability exposure, wherein in response to an occurring loss at a loss unit induced by a risk-exposed unit, the automated risk-transfer system is activated by signaling of the electronic system and the loss is … resolved by the risk-transfer system (Column 7, lines 32-52, For brevity, the majority of the description herein is directed to use in connection with vehicle insurance, but it should be recognized that the principles and disclosure herein is equally applicable to other applications. The more detailed and complete the historical data, the better for determining the risk. The historical data should cover an extended time period, preferably 10 or more years, and it should include loss data as well. The losses can be characterized and evaluated broadly, for example all liability costs and all physical damage costs. Alternatively, the losses can be broken down by specific perils, for example, bodily injury, property damage, personal injury protection, uninsured/underinsured motorist bodily injury, uninsured motorist property damage, etc. Emphasizing vehicle history report event codes 15 in the analysis and testing can produce a model that estimates and predicts risks for a particular vehicle based on the VHR10. This allows an insurance company to add VHR analysis into its risk assessment to increase pricing and/or underwriting accuracy. The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk).
Although Hardin et al. discloses all the limitations above and a risk assessment in response to an occurring loss (e.g. risk assessment to increase pricing of the insurance), Hardin et al. does not specifically disclose wherein the loss is automatically resolved by the risk-transfer system (e.g. to automatically increase pricing in response to an occurring loss).
	However, Hayward et al. further discloses wherein the liability-dependent, automated devices are realized as automated risk-transfer systems or as automated risk-transfer systems electronically interacting with a plurality of risk-exposed units with at least one measurable liability exposure, wherein in response to an occurring loss at a loss unit induced by a risk-exposed unit, the automated risk-transfer system is activated by signaling of the electronic system and the loss is automatically resolved by the risk-transfer system (Paragraph 0160, Al platform 404 may be used to train a neural network model (or other machine learning model) for use in predicting risk of real properties located in a particular state or locality. For example, machine learning models may be used in underwriting and/or in re-underwriting insurance, wherein the former may include determining eligibility of a new applicant for an insurance program, and the latter may include determining continued eligibility of an existing insurance customer on an ongoing basis. A re-underwriting action based upon a machine learning risk determination may include cancellation or required premium adjustment due to a changed risk of loss. For example, a customer filing a high frequency of small claims may be required to increase a deductible amount in order to keep an insurance policy in force. In other cases, a customer filing a low frequency of claims may be provided with an automatic discount or reduced deductible. At any rate, whether for underwriting or for re-underwriting, one embodiment of a manner in which neural networks are created and trained is described below).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the risk assessment in response to an occurring loss of the invention of Hardin et al. to further incorporate to automatically resolve the loss of the invention of Hayward et al. because doing so would allow the system to underwrite and/or re-underwrite insurance based upon a machine learning risk determination (see Hayward et al., Paragraph 0160). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 8 (Original), which is dependent of claim 7, the combination of Hardin et al., Mun, Lindsey, and Hayward et al. discloses all the limitations in claim 7. Hardin et al. discloses wherein the liability-dependent, automated devices are automated risk-transfer systems or automated insurance systems, wherein operation of the automated systems is adapted based on the measured time-dependent, composite index parameter accounting peaks in time-dependent fluctuations of the measurement parameters assigned to the automated risk-transfer systems (Column 14, lines 25-44, Separately, or as a supplement to the GLM process, a "machine learning" approach can be implemented to create variable values that correlate VHR data to insurance loss costs or loss ratio. Machine learning is a procedure that partitions the combined traditional insurance factors 20 and vehicle variable 44 population dataset into segments that can be utilized to create significant variables for VHR modeling. With a machine learning approach the following characteristics will be present (a) each segment will be homogeneous with respect to the VHR model response (i.e. loss ratio, pure premium, etc.) and (b) different segments will show a significant separation in expected outcome for the response. Unlike a GLM approach, machine learning is non-parametric in nature and it is not necessary to make assumptions about the underlying error distribution. This technique relies on an automated process (i.e. computer) to execute the computation needed to identify the important variables making up the segments (as opposed to the GLM variable selection process which can be largely manual and intuitive). The machine learning technique also requires a training and validation dataset to properly check the predicted outcomes; Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Examiner notes that historical data can be updated over time. Therefore, Hardin et al. discloses “time dependent fluctuations” because it may modify or change the impact of some type of event on risk over time).
Regarding claim 10 (Original), which is dependent of claim 7, the combination of Hardin et al., Mun, Lindsey, and Hayward et al. discloses all the limitations in claim 7. Although Hardin et al. discloses all the limitations above, adjusting risk drivers (Column 14, lines 25-44), and a risk assessment in response to an occurring loss (Column 7, lines 32-52, risk assessment to increase pricing of the insurance), Hardin et al. does not specifically disclose wherein an automated repair node assigned to the automated risk-transfer system is activated by appropriate signal generation and transmission to resolve the loss of the loss unit.
However, Hayward et al. discloses wherein the liability risk-driven interaction between the automated risk-transfer system and the operating device is adjusted based upon the adapted liability exposure signal, wherein the automated risk-transfer system is activated by the electronic system, and when the risk-transfer system is activated by the electronic system, an automated repair node assigned to the automated risk-transfer system is activated by appropriate signal generation and transmission to resolve the loss of the loss unit (Paragraph 0160, Al platform 404 may be used to train a neural network model (or other machine learning model) for use in predicting risk of real properties located in a particular state or locality. For example, machine learning models may be used in underwriting and/or in re-underwriting insurance, wherein the former may include determining eligibility of a new applicant for an insurance program, and the latter may include determining continued eligibility of an existing insurance customer on an ongoing basis. A re-underwriting action based upon a machine learning risk determination may include cancellation or required premium adjustment due to a changed risk of loss. For example, a customer filing a high frequency of small claims may be required to increase a deductible amount in order to keep an insurance policy in force. In other cases, a customer filing a low frequency of claims may be provided with an automatic discount or reduced deductible. At any rate, whether for underwriting or for re-underwriting, one embodiment of a manner in which neural networks are created and trained is described below; In this case, the risk is resolved by increasing the premium of the insurance).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the risk assessment in response to an occurring loss of the invention of Hardin et al. to further incorporate to automatically resolve the loss of the invention of Hayward et al. because doing so would allow the system to underwrite and/or re-underwrite insurance based upon a machine learning risk determination (see Hayward et al., Paragraph 0160). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 12 (Original), which is dependent of claim 1, the combination of Hardin et al., Mun, and Lindsey discloses all the limitations in claim 1. Hardin et al. further discloses wherein historic exposure and loss data assigned to a [sub-category] are selected from a dedicated data storage comprising [sub-category] specific data, and historic measurement parameters are generated corresponding to the selected measurement parameters and the liability exposure signal is weighted by the historic measurement parameters (Column 13, lines 46-55, In still other embodiments, an insurance company may use scaled buckets as subsets for different groups based traditional insurance factors or other demographic information. For example, prospective customers may be grouped by age into several different ranges. In turn, each of these ranges may have their own scale of buckets. Each scale of buckets may produce different pricing results from comparable buckets in another group. In this manner, the number of buckets can be increased and specialized in order to maximize the accuracy of the pricing analysis; Column 18, In addition to vehicle history score 200 groupings, it is also possible to use other variables 42 or different weightings for different categories or sub-categories that apply different modeling sub-routines. For example, during the variable creation and research database analysis discussed above, it may be determined that a particular vehicle variable 44 has a different impact on potential loss in different categories).
	Although Hardin et al. discloses different weighting for different categories or sub-categories, Hardin et al. does not specifically disclose wherein the different categories include geographic region-specific data.
	However, Hayward et al. discloses wherein historic exposure and loss data assigned to a geographic region are selected from a dedicated data storage comprising region-specific data (Paragraph 0051, The present embodiments may dynamically characterize insurance claims, and/or dynamically determine causes of loss associated with insurance claims, which may vary geographically; Paragraph 0217, Each of historical data 570, customer data 572, real property data 574, and risk indication data 576 may be geographically distributed. For example, at least a portion of the server 504 may be implemented using a cloud computing system or other suitable distributed processing system).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify different weighting for different categories or sub-categories of the invention of Hardin et al. to further incorporate wherein one of the categories comprises a geographic region of the invention of Hayward et al. because causes of loss associated with insurance claims may vary geographically (see Hayward et al., Paragraph 0051). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 13 (Previously Presented), which is dependent of claim 1, the combination of Hardin et al., Mun, and Lindsey discloses all the limitations in claim 1. Although Hardin et al. discloses variation of the measurement parameters and transmitting detected variations of one or more measurement parameters to the electronic system (Column 14, lines 25-44, Separately, or as a supplement to the GLM process, a "machine learning" approach can be implemented to create variable values that correlate VHR data to insurance loss costs or loss ratio. Machine learning is a procedure that partitions the combined traditional insurance factors 20 and vehicle variable 44 population dataset into segments that can be utilized to create significant variables for VHR modeling. With a machine learning approach the following characteristics will be present (a) each segment will be homogeneous with respect to the VHR model response (i.e. loss ratio, pure premium, etc.) and (b) different segments will show a significant separation in expected outcome for the response. Unlike a GLM approach, machine learning is non-parametric in nature and it is not necessary to make assumptions about the underlying error distribution. This technique relies on an automated process (i.e. computer) to execute the computation needed to identify the important variables making up the segments (as opposed to the GLM variable selection process which can be largely manual and intuitive). The machine learning technique also requires a training and validation dataset to properly check the predicted outcomes; Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk), Hardin et al. does not specifically disclose to periodically transmit a request for a measurement parameter update to the measuring devices to dynamically detect variations of the measurement parameters.
	However, Hayward et al. discloses wherein the measuring devices comprise a trigger module triggering variation of the measurement parameters and transmitting detected variations of one or more measurement parameters to the electronic system (Paragraph 0051, The present embodiments may facilitate discovering new causes of loss that may be utilized to set pricing of insurance. Causes of loss for homeowners may include wind, hail, fire, mold, etc. The present embodiments may dynamically characterize insurance claims, and/or dynamically determine causes of loss associated with insurance claims, which may vary geographically. The present embodiments may dynamically update pricing models to facilitate better matching insurance premium price to actual risk; Paragraph 0139, In some scenarios, a discovered cause of loss may be a new cause of loss that is excluded from the set of known causes of loss. In these scenarios, the method 300 may include updating the set of known causes of loss to include the newly discovered cause of loss. In another example, additional conditions corresponding to the building 130 that may be discovered at the block 312 may include adjustments to one or more terms of an insurance policy that provides coverage for the building 130. For instance, an adjustment to the pricing and/or other financial terms of the insurance policy (e.g., a premium amount, a deductible amount, a coverage amount, a replacement amount, etc.) may be discovered by applying the trained analytics model to dynamic characteristic data of the building 130 and to the third-party input).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the risk assessment in response to an occurring loss of the invention of Hardin et al. to further incorporate to automatically resolve the loss based on the detected variation of the invention of Hayward et al. because doing so would allow the system to underwrite and/or re-underwrite insurance based upon a machine learning risk determination (see Hayward et al., Paragraph 0160). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 14 (Original), which is dependent of claim 7, the combination of Hardin et al., Mun, Lindsey, and Hayward et al. discloses all the limitations in claim 7. Although Hardin et al. discloses all the limitations above, adjusting risk drivers (Column 14, lines 25-44), and a risk assessment in response to an occurring loss (Column 7, lines 32-52, risk assessment to increase pricing of the insurance), Hardin et al. does not specifically disclose an automated repair node.
	However, Hayward et al. discloses wherein when the risk-transfer system is activated by the electronic system, the risk-transfer system unlocks an automated repair node assigned to the risk-transfer system by appropriate signal generation and transmission to resolve the loss of the loss unit (Paragraph 0160, Al platform 404 may be used to train a neural network model (or other machine learning model) for use in predicting risk of real properties located in a particular state or locality. For example, machine learning models may be used in underwriting and/or in re-underwriting insurance, wherein the former may include determining eligibility of a new applicant for an insurance program, and the latter may include determining continued eligibility of an existing insurance customer on an ongoing basis. A re-underwriting action based upon a machine learning risk determination may include cancellation or required premium adjustment due to a changed risk of loss. For example, a customer filing a high frequency of small claims may be required to increase a deductible amount in order to keep an insurance policy in force. In other cases, a customer filing a low frequency of claims may be provided with an automatic discount or reduced deductible. At any rate, whether for underwriting or for re-underwriting, one embodiment of a manner in which neural networks are created and trained is described below; In this case, the risk is resolved by increasing the premium of the insurance).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the risk assessment in response to an occurring loss of the invention of Hardin et al. to further incorporate to automatically resolve the loss of the invention of Hayward et al. because doing so would allow the system to underwrite and/or re-underwrite insurance based upon a machine learning risk determination (see Hayward et al., Paragraph 0160). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 16 (Original), which is dependent of claim 7, the combination of Hardin et al., Mun, Lindsey, and Hayward et al. discloses all the limitations in claim 7. Hardin et al. further discloses wherein risk exposure units are connected to the automated risk-transfer system by payment transfer modules configured to receive and store payment transfer parameters from the risk exposure units for transfer of risks associated with the risk exposure units from the risk exposure units to the risk-transfer system (Column 7, lines 12-16, One way of estimating the overall risk of several different types of factors is to obtain a large body of historical loss and premium data (preferably millions of records) from an insurance company, and run tests to determine how different factors impact subsequent losses; Column 7, lines 32-52, For brevity, the majority of the description herein is directed to use in connection with vehicle insurance, but it should be recognized that the principles and disclosure herein is equally applicable to other applications. The more detailed and complete the historical data, the better for determining the risk. The historical data should cover an extended time period, preferably 10 or more years, and it should include loss data as well. The losses can be characterized and evaluated broadly, for example all liability costs and all physical damage costs. Alternatively, the losses can be broken down by specific perils, for example, bodily injury, property damage, personal injury protection, uninsured/underinsured motorist bodily injury, uninsured motorist property damage, etc. Emphasizing vehicle history report event codes 15 in the analysis and testing can produce a model that estimates and predicts risks for a particular vehicle based on the VHR10. This allows an insurance company to add VHR analysis into its risk assessment to increase pricing and/or underwriting accuracy. The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Column 7, lines 57-65, In this embodiment, the first step is to obtain historical data for multiple vehicles that can be used to construct a research database suitable for modeling the effect of vehicle history data 22 on the propensity to predict insurance risk. This historical data should include vehicle history data 22 and insurance carrier provided historical policies containing premiums, losses, and traditional insurance factors 20 used in the carrier rating plan; Examiner interprets the payment transfer parameters as the factors that impact subsequent losses). 
Regarding claim 18 (Original), which is dependent of claim 7, 8he combination of Hardin et al., Mun, Lindsey, and Hayward et al. discloses all the limitations in claim 7. Hardin et al. discloses in response to the occurrence of one of the defined risk events, loss parameters measuring the loss at the risk-exposed units are captured and transmitted to the automated risk-transfer system (Column 7, lines 12-16, One way of estimating the overall risk of several different types of factors is to obtain a large body of historical loss and premium data (preferably millions of records) from an insurance company, and run tests to determine how different factors impact subsequent losses; Column 7, lines 32-52, For brevity, the majority of the description herein is directed to use in connection with vehicle insurance, but it should be recognized that the principles and disclosure herein is equally applicable to other applications. The more detailed and complete the historical data, the better for determining the risk. The historical data should cover an extended time period, preferably 10 or more years, and it should include loss data as well. The losses can be characterized and evaluated broadly, for example all liability costs and all physical damage costs. Alternatively, the losses can be broken down by specific perils, for example, bodily injury, property damage, personal injury protection, uninsured/underinsured motorist bodily injury, uninsured motorist property damage, etc. Emphasizing vehicle history report event codes 15 in the analysis and testing can produce a model that estimates and predicts risks for a particular vehicle based on the VHR10. This allows an insurance company to add VHR analysis into its risk assessment to increase pricing and/or underwriting accuracy. The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Column 7, lines 57-65, In this embodiment, the first step is to obtain historical data for multiple vehicles that can be used to construct a research database suitable for modeling the effect of vehicle history data 22 on the propensity to predict insurance risk. This historical data should include vehicle history data 22 and insurance carrier provided historical policies containing premiums, losses, and traditional insurance factors 20 used in the carrier rating plan; Figure 1, item 112, Vehicle History Data System; Figure 1, item 45, Insurance Risk Predictor; Figure 1, item 104, Insurance Companies; Claim 13, the scaled risk score is transmitted to an insurance provider for use in deciding to underwrite an insurance policy), ...
Although Hardin et al. discloses all the limitations above and a risk assessment in response to an occurring loss (e.g. risk assessment to increase pricing of the insurance), Hardin et al. does not specifically disclose the loss being automatically covered by the automated risk-transfer system (e.g. to automatically increase pricing in response to an occurring loss).
However, Hayward et al. discloses the loss being automatically covered by the automated risk-transfer system (Paragraph 0160, Al platform 404 may be used to train a neural network model (or other machine learning model) for use in predicting risk of real properties located in a particular state or locality. For example, machine learning models may be used in underwriting and/or in re-underwriting insurance, wherein the former may include determining eligibility of a new applicant for an insurance program, and the latter may include determining continued eligibility of an existing insurance customer on an ongoing basis. A re-underwriting action based upon a machine learning risk determination may include cancellation or required premium adjustment due to a changed risk of loss. For example, a customer filing a high frequency of small claims may be required to increase a deductible amount in order to keep an insurance policy in force. In other cases, a customer filing a low frequency of claims may be provided with an automatic discount or reduced deductible. At any rate, whether for underwriting or for re-underwriting, one embodiment of a manner in which neural networks are created and trained is described below).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the risk assessment in response to an occurring loss of the invention of Hardin et al. to further incorporate to automatically resolve the loss of the invention of Hayward et al. because doing so would allow the system to underwrite and/or re-underwrite insurance based upon a machine learning risk determination (see Hayward et al., Paragraph 0160). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al. (US 8,731,977 B1), in view of Mun (US 2015/0088783 A1), in further view of Lindsey (Lindsey C, Sheather S. Variable selection in linear regression. The Stata Journal. 2010 Dec; pp.650-669), Hayward et al. (US 2021/0390624 A1), and Jung et al. (US 2009/0100095 A1).
Regarding claim 17 (Original), which is dependent of claim 7, the combination of Hardin et al., Mun, Lindsey, and Hayward et al. discloses all the limitations in claim 7. Hardin et al. further discloses wherein the risk-exposed units are connected to the automated risk- transfer system transferring risk exposure associated with occurrence of defined risk events from the risk-exposed units to the automated risk-transfer system by equitable, mutually aligned risk transfer parameters and correlated aligned payment transfer parameters (Column 1, lines 37-42, Insurance companies evaluate multiple variables and factors to determine risk, and more accurate evaluations of risk improve the ability of insurance companies to maintain profitability by pricing and/or underwriting risk more accurately and appropriately, as well as to tailor product eligibility for specific individuals; Column 7, lines 12-16, One way of estimating the overall risk of several different types of factors is to obtain a large body of historical loss and premium data (preferably millions of records) from an insurance company, and run tests to determine how different factors impact subsequent losses; Column 7, lines 32-52, For brevity, the majority of the description herein is directed to use in connection with vehicle insurance, but it should be recognized that the principles and disclosure herein is equally applicable to other applications. The more detailed and complete the historical data, the better for determining the risk. The historical data should cover an extended time period, preferably 10 or more years, and it should include loss data as well. The losses can be characterized and evaluated broadly, for example all liability costs and all physical damage costs. Alternatively, the losses can be broken down by specific perils, for example, bodily injury, property damage, personal injury protection, uninsured/underinsured motorist bodily injury, uninsured motorist property damage, etc. Emphasizing vehicle history report event codes 15 in the analysis and testing can produce a model that estimates and predicts risks for a particular vehicle based on the VHR10. This allows an insurance company to add VHR analysis into its risk assessment to increase pricing and/or underwriting accuracy. The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Column 7, lines 57-65, In this embodiment, the first step is to obtain historical data for multiple vehicles that can be used to construct a research database suitable for modeling the effect of vehicle history data 22 on the propensity to predict insurance risk. This historical data should include vehicle history data 22 and insurance carrier provided historical policies containing premiums, losses, and traditional insurance factors 20 used in the carrier rating plan; Examiner interprets the payment transfer parameters as the factors that impact subsequent losses, wherein the “equitable, mutually aligned risk transfer parameters” is the adjustment in pricing to maintain profitability or avoid loss), wherein the automated risk-transfer system is connected to a … risk-transfer system and transfers at least parts of the risk exposure associated with the occurrence of the defined risk events from the risk-transfer system to the … risk-transfer system by equitable, mutually aligned … risk transfer parameters and correlated aligned … payment transfer parameters, wherein, in response to occurrence of one of the defined risk events, loss parameters measuring the loss at the risk-exposed units are captured and transmitted to the automated risk-transfer system (Column 14, lines 25-44, Separately, or as a supplement to the GLM process, a "machine learning" approach can be implemented to create variable values that correlate VHR data to insurance loss costs or loss ratio. Machine learning is a procedure that partitions the combined traditional insurance factors 20 and vehicle variable 44 population dataset into segments that can be utilized to create significant variables for VHR modeling. With a machine learning approach the following characteristics will be present (a) each segment will be homogeneous with respect to the VHR model response (i.e. loss ratio, pure premium, etc.) and (b) different segments will show a significant separation in expected outcome for the response. Unlike a GLM approach, machine learning is non-parametric in nature and it is not necessary to make assumptions about the underlying error distribution. This technique relies on an automated process (i.e. computer) to execute the computation needed to identify the important variables making up the segments (as opposed to the GLM variable selection process which can be largely manual and intuitive). The machine learning technique also requires a training and validation dataset to properly check the predicted outcomes; Column 7, lines 49-52, The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Figure 1, item 112, Vehicle History Data System; Figure 1, item 45, Insurance Risk Predictor; Figure 1, item 104, Insurance Companies; Claim 13, the scaled risk score is transmitted to an insurance provider for use in deciding to underwrite an insurance policy; Examiner notes that in this case the risk is transferred to the policy holder), ...
Although the combination of Hardin et al. and Hayward et al. discloses all the limitations above and a wherein the loss is automatically covered by the automated risk-transfer system based on the equitable, mutually aligned risk transfer parameters (e.g. automatically adjusting the premium to maintain profitability or avoid loss), Hardin et al. does not specifically disclose wherein at least part of the risk is transferred to a second risk transfer system.
However, Jung et al. discloses wherein the automated risk-transfer system is connected to a second risk-transfer system and transfers at least parts of the risk exposure associated with the occurrence of the defined risk events from the risk-transfer system to the second risk-transfer system by equitable, mutually aligned second risk transfer parameters and correlated aligned second payment transfer parameters, wherein, in response to occurrence of one of the defined risk events, loss parameters measuring the loss at the risk-exposed units are captured and transmitted to the automated risk-transfer system, and wherein the loss is automatically covered by the automated risk-transfer system based on the equitable, mutually aligned risk transfer parameters (Paragraph 0049, At the operation 702, a transferred risk may be reinsured. For example, as shown in FIG. 1, the transferor module 110 may transfer at least a portion of a risk from one insurance provider to another for reinsurance. In an instance, transferor module 110 transfers a risk associated with a group of life insurance policies to a reinsurer. Further, at the operation 704, risk may be transferred to a treaty reinsurance contract. For example, as shown in FIG. 1, at least a portion of a risk may be transferred by the transferor module 110 from one insurance provider to another insurance provider, where the second insurance provider participates in certain sections of the first insurance provider's business as agreed to by treaty. In one example, a direct insurer transfers a risk associated with a group of health insurance policies to a reinsurer by a treaty contract. Further, at the operation 706, risk may be transferred to a stop-loss treaty reinsurance contract. For example, as shown in FIG. 1, the transferor module 110 may transfer at least a portion of a risk from a first insurer to a second insurer, where the second insurer (reinsurer) is obligated to cover any part of a total annual loss burden that exceeds an agreed deductible. In an example, transferor module 110 transfers risk from a direct insurer to a reinsurer and the reinsurer is obligated to cover all of a total annual loss burden exceeding an agreed deductible. In one specific embodiment, the agreed deductible may be defined as a percentage of the annual premium income. In another specific embodiment, the agreed deductible may be a fixed sum. Further, at the operation 708, risk may be transferred to a facultative reinsurance contract. For example, as shown in FIG. 1, the transferor module 110 may offer to transfer one or more individual risks to a reinsurer, who may accept or decline any one of the one or more individual risks offered by the transferor module 110. Further, at the operation 710, risk may be transferred to an automatic facultative reinsurance contract. For example, as shown in FIG. 1, the transferor module 110 may transfer at least a portion of a risk to a reinsurer, where an automatic facultative reinsurance contract is an agreement in which the parties establish in advance criteria for the types of risks to be reinsured which will automatically be covered by the reinsurance agreement without further underwriting by the reinsurer and at the election of the direct insurer). 
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the risk transfer system of the invention of Hardin et al. and Hayward et al. to further incorporate wherein at least part of the risk is automatically transferred to a second risk transfer system of the invention of Jung et al. because doing so would allow the system to transfer at least a portion of a risk to a reinsurer, where an automatic facultative reinsurance contract is an agreement in which the parties establish in advance criteria for the types of risks to be reinsured which will automatically be covered by the reinsurance agreement without further underwriting by the reinsurer and at the election of the direct insurer (see Jung et al., Paragraph 0049). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 19 (Original), which is dependent of claim 17, the combination of Hardin et al., Mun, Lindsey, Hayward et al., and Jung et al. discloses all the limitations in claim 17. Hardin et al. further discloses wherein the automated risk-transfer system is connected to the … risk-transfer system by payment transfer modules configured to receive and store … payment parameters from the automated risk-transfer system for the transfer of risks associated with the risk exposures of the risk-exposed units from the automated risk-transfer system to the … risk-transfer system (Column 1, lines 37-42, Insurance companies evaluate multiple variables and factors to determine risk, and more accurate evaluations of risk improve the ability of insurance companies to maintain profitability by pricing and/or underwriting risk more accurately and appropriately, as well as to tailor product eligibility for specific individuals; Column 7, lines 12-16, One way of estimating the overall risk of several different types of factors is to obtain a large body of historical loss and premium data (preferably millions of records) from an insurance company, and run tests to determine how different factors impact subsequent losses; Column 7, lines 32-52, For brevity, the majority of the description herein is directed to use in connection with vehicle insurance, but it should be recognized that the principles and disclosure herein is equally applicable to other applications. The more detailed and complete the historical data, the better for determining the risk. The historical data should cover an extended time period, preferably 10 or more years, and it should include loss data as well. The losses can be characterized and evaluated broadly, for example all liability costs and all physical damage costs. Alternatively, the losses can be broken down by specific perils, for example, bodily injury, property damage, personal injury protection, uninsured/underinsured motorist bodily injury, uninsured motorist property damage, etc. Emphasizing vehicle history report event codes 15 in the analysis and testing can produce a model that estimates and predicts risks for a particular vehicle based on the VHR10. This allows an insurance company to add VHR analysis into its risk assessment to increase pricing and/or underwriting accuracy. The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Column 7, lines 57-65, In this embodiment, the first step is to obtain historical data for multiple vehicles that can be used to construct a research database suitable for modeling the effect of vehicle history data 22 on the propensity to predict insurance risk. This historical data should include vehicle history data 22 and insurance carrier provided historical policies containing premiums, losses, and traditional insurance factors 20 used in the carrier rating plan; Figure 1, item 112, Vehicle History Data System; Figure 1, item 45, Insurance Risk Predictor; Figure 1, item 104, Insurance Companies; Claim 13, the scaled risk score is transmitted to an insurance provider for use in deciding to underwrite an insurance policy; Examiner interprets payment parameters as how much the insurance has to pay to a policy holder).
	Although Hardin et al. discloses all the limitations above and payment parameters (e.g. coverage limits), Hardin et al. does not specifically disclose payment parameters from a second-risk transfer system.
	However, Jung et al. discloses wherein the automated risk-transfer system is connected to the second risk-transfer system by payment transfer modules configured to receive and store second payment parameters from the automated risk-transfer system for the transfer of risks associated with the risk exposures of the risk-exposed units from the automated risk-transfer system to the second risk-transfer system (Paragraph 0049, At the operation 702, a transferred risk may be reinsured. For example, as shown in FIG. 1, the transferor module 110 may transfer at least a portion of a risk from one insurance provider to another for reinsurance. In an instance, transferor module 110 transfers a risk associated with a group of life insurance policies to a reinsurer. Further, at the operation 704, risk may be transferred to a treaty reinsurance contract. For example, as shown in FIG. 1, at least a portion of a risk may be transferred by the transferor module 110 from one insurance provider to another insurance provider, where the second insurance provider participates in certain sections of the first insurance provider's business as agreed to by treaty. In one example, a direct insurer transfers a risk associated with a group of health insurance policies to a reinsurer by a treaty contract. Further, at the operation 706, risk may be transferred to a stop-loss treaty reinsurance contract. For example, as shown in FIG. 1, the transferor module 110 may transfer at least a portion of a risk from a first insurer to a second insurer, where the second insurer (reinsurer) is obligated to cover any part of a total annual loss burden that exceeds an agreed deductible. In an example, transferor module 110 transfers risk from a direct insurer to a reinsurer and the reinsurer is obligated to cover all of a total annual loss burden exceeding an agreed deductible. In one specific embodiment, the agreed deductible may be defined as a percentage of the annual premium income. In another specific embodiment, the agreed deductible may be a fixed sum. Further, at the operation 708, risk may be transferred to a facultative reinsurance contract. For example, as shown in FIG. 1, the transferor module 110 may offer to transfer one or more individual risks to a reinsurer, who may accept or decline any one of the one or more individual risks offered by the transferor module 110. Further, at the operation 710, risk may be transferred to an automatic facultative reinsurance contract. For example, as shown in FIG. 1, the transferor module 110 may transfer at least a portion of a risk to a reinsurer, where an automatic facultative reinsurance contract is an agreement in which the parties establish in advance criteria for the types of risks to be reinsured which will automatically be covered by the reinsurance agreement without further underwriting by the reinsurer and at the election of the direct insurer; Examiner notes that a contract agreement includes payment parameters).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the risk transfer system of the invention of Hardin et al. and Hayward et al. to further incorporate wherein at least part of the risk is automatically transferred to a second risk transfer system based on stored payment parameters of the invention of Jung et al. because doing so would allow the system to transfer at least a portion of a risk to a reinsurer, where an automatic facultative reinsurance contract is an agreement in which the parties establish in advance criteria for the types of risks to be reinsured which will automatically be covered by the reinsurance agreement without further underwriting by the reinsurer and at the election of the direct insurer (see Jung et al., Paragraph 0049). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 20 (Original), which is dependent of claim 19, the combination of Hardin et al., Mun, Lindsey, Hayward et al., and Jung et al. discloses all the limitations in claim 19. Hardin et al. further discloses wherein the processing circuitry is configured to capture a payment transfer from the automated risk-transfer system to the payment transfer modules (Column 1, lines 37-42, Insurance companies evaluate multiple variables and factors to determine risk, and more accurate evaluations of risk improve the ability of insurance companies to maintain profitability by pricing and/or underwriting risk more accurately and appropriately, as well as to tailor product eligibility for specific individuals; Column 7, lines 12-16, One way of estimating the overall risk of several different types of factors is to obtain a large body of historical loss and premium data (preferably millions of records) from an insurance company, and run tests to determine how different factors impact subsequent losses; Column 7, lines 32-52, For brevity, the majority of the description herein is directed to use in connection with vehicle insurance, but it should be recognized that the principles and disclosure herein is equally applicable to other applications. The more detailed and complete the historical data, the better for determining the risk. The historical data should cover an extended time period, preferably 10 or more years, and it should include loss data as well. The losses can be characterized and evaluated broadly, for example all liability costs and all physical damage costs. Alternatively, the losses can be broken down by specific perils, for example, bodily injury, property damage, personal injury protection, uninsured/underinsured motorist bodily injury, uninsured motorist property damage, etc. Emphasizing vehicle history report event codes 15 in the analysis and testing can produce a model that estimates and predicts risks for a particular vehicle based on the VHR10. This allows an insurance company to add VHR analysis into its risk assessment to increase pricing and/or underwriting accuracy. The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Column 7, lines 57-65, In this embodiment, the first step is to obtain historical data for multiple vehicles that can be used to construct a research database suitable for modeling the effect of vehicle history data 22 on the propensity to predict insurance risk. This historical data should include vehicle history data 22 and insurance carrier provided historical policies containing premiums, losses, and traditional insurance factors 20 used in the carrier rating plan; Examiner interprets the payment transfer as the amount paid to the policy holder, which is included in the historical loss data), ...
Although Hardin et al. discloses all the limitations above and a payment transfer (e.g. amount paid to the policy holder), Hardin et al. does not specifically disclose a second-risk transfer system, wherein the second risk-transfer system is only activatable by triggering a payment transfer matching a predefined activation control parameter.
However, Jung et al. discloses wherein the processing circuitry is configured to capture a payment transfer from the automated risk-transfer system to the payment transfer modules, wherein the second risk-transfer system is only activatable by triggering a payment transfer matching a predefined activation control parameter (Paragraph 0049, At the operation 702, a transferred risk may be reinsured. For example, as shown in FIG. 1, the transferor module 110 may transfer at least a portion of a risk from one insurance provider to another for reinsurance. In an instance, transferor module 110 transfers a risk associated with a group of life insurance policies to a reinsurer. Further, at the operation 704, risk may be transferred to a treaty reinsurance contract. For example, as shown in FIG. 1, at least a portion of a risk may be transferred by the transferor module 110 from one insurance provider to another insurance provider, where the second insurance provider participates in certain sections of the first insurance provider's business as agreed to by treaty. In one example, a direct insurer transfers a risk associated with a group of health insurance policies to a reinsurer by a treaty contract. Further, at the operation 706, risk may be transferred to a stop-loss treaty reinsurance contract. For example, as shown in FIG. 1, the transferor module 110 may transfer at least a portion of a risk from a first insurer to a second insurer, where the second insurer (reinsurer) is obligated to cover any part of a total annual loss burden that exceeds an agreed deductible. In an example, transferor module 110 transfers risk from a direct insurer to a reinsurer and the reinsurer is obligated to cover all of a total annual loss burden exceeding an agreed deductible. In one specific embodiment, the agreed deductible may be defined as a percentage of the annual premium income. In another specific embodiment, the agreed deductible may be a fixed sum. Further, at the operation 708, risk may be transferred to a facultative reinsurance contract. For example, as shown in FIG. 1, the transferor module 110 may offer to transfer one or more individual risks to a reinsurer, who may accept or decline any one of the one or more individual risks offered by the transferor module 110. Further, at the operation 710, risk may be transferred to an automatic facultative reinsurance contract. For example, as shown in FIG. 1, the transferor module 110 may transfer at least a portion of a risk to a reinsurer, where an automatic facultative reinsurance contract is an agreement in which the parties establish in advance criteria for the types of risks to be reinsured which will automatically be covered by the reinsurance agreement without further underwriting by the reinsurer and at the election of the direct insurer; Examiner interprets “the predefined activation control parameter” as “the criteria for payment”).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the risk transfer system of the invention of Hardin et al. and Hayward et al. to further incorporate wherein at least part of the risk is automatically transferred to a second risk transfer system based on a predefined activation control parameter of the invention of Jung et al. because doing so would allow the system to transfer at least a portion of a risk to a reinsurer, where an automatic facultative reinsurance contract is an agreement in which the parties establish in advance criteria for the types of risks to be reinsured which will automatically be covered by the reinsurance agreement without further underwriting by the reinsurer and at the election of the direct insurer (see Jung et al., Paragraph 0049). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 21 (Original), which is dependent of claim 7, the combination of Hardin et al., Mun, Lindsey, Hayward et al., and Jung et al. discloses all the limitations in claim 7. Hardin et al. discloses wherein a loss associated with the one of the defined risk events and allocated to the risk-exposed units is covered distinctly and/or separately by an automated first resource pooling system of the automated risk-transfer system via a transfer of payments from the automated first resource pooling system to the risk-exposed units (Column 7, lines 12-16, One way of estimating the overall risk of several different types of factors is to obtain a large body of historical loss and premium data (preferably millions of records) from an insurance company, and run tests to determine how different factors impact subsequent losses; Column 7, lines 32-52, For brevity, the majority of the description herein is directed to use in connection with vehicle insurance, but it should be recognized that the principles and disclosure herein is equally applicable to other applications. The more detailed and complete the historical data, the better for determining the risk. The historical data should cover an extended time period, preferably 10 or more years, and it should include loss data as well. The losses can be characterized and evaluated broadly, for example all liability costs and all physical damage costs. Alternatively, the losses can be broken down by specific perils, for example, bodily injury, property damage, personal injury protection, uninsured/underinsured motorist bodily injury, uninsured motorist property damage, etc. Emphasizing vehicle history report event codes 15 in the analysis and testing can produce a model that estimates and predicts risks for a particular vehicle based on the VHR10. This allows an insurance company to add VHR analysis into its risk assessment to increase pricing and/or underwriting accuracy. The historical data used can be updated over time to provide more data, and updates might be able to show developing trends that modify or change the impact of some type of event on risk; Column 7, lines 57-65, In this embodiment, the first step is to obtain historical data for multiple vehicles that can be used to construct a research database suitable for modeling the effect of vehicle history data 22 on the propensity to predict insurance risk. This historical data should include vehicle history data 22 and insurance carrier provided historical policies containing premiums, losses, and traditional insurance factors 20 used in the carrier rating plan; Figure 1, item 112, Vehicle History Data System; Figure 1, item 45, Insurance Risk Predictor; Figure 1, item 104, Insurance Companies; Claim 13, the scaled risk score is transmitted to an insurance provider for use in deciding to underwrite an insurance policy), ...
Although Hardin et al. discloses all the limitations above, a risk assessment in response to an occurring loss (e.g. e.g. risk assessment to increase pricing of the insurance, wherein the assessment is transmitted to an insurance provider), a payment transfer (e.g. amount paid to the policy holder), Hardin et al. does not specifically disclose wherein a second payment transfer from an automated second resource pooling system of the second risk-transfer system to the automated first resource pooling system is triggered via the generated activation signal based on the measured actual loss of the risk-exposed units by the processing circuitry.
However, Jung et al. discloses wherein a second payment transfer from an automated second resource pooling system of the second risk-transfer system to the automated first resource pooling system is triggered via the generated activation signal based on the measured actual loss of the risk-exposed units by the processing circuitry (Paragraph 0049, At the operation 702, a transferred risk may be reinsured. For example, as shown in FIG. 1, the transferor module 110 may transfer at least a portion of a risk from one insurance provider to another for reinsurance. In an instance, transferor module 110 transfers a risk associated with a group of life insurance policies to a reinsurer. Further, at the operation 704, risk may be transferred to a treaty reinsurance contract. For example, as shown in FIG. 1, at least a portion of a risk may be transferred by the transferor module 110 from one insurance provider to another insurance provider, where the second insurance provider participates in certain sections of the first insurance provider's business as agreed to by treaty. In one example, a direct insurer transfers a risk associated with a group of health insurance policies to a reinsurer by a treaty contract. Further, at the operation 706, risk may be transferred to a stop-loss treaty reinsurance contract. For example, as shown in FIG. 1, the transferor module 110 may transfer at least a portion of a risk from a first insurer to a second insurer, where the second insurer (reinsurer) is obligated to cover any part of a total annual loss burden that exceeds an agreed deductible. In an example, transferor module 110 transfers risk from a direct insurer to a reinsurer and the reinsurer is obligated to cover all of a total annual loss burden exceeding an agreed deductible. In one specific embodiment, the agreed deductible may be defined as a percentage of the annual premium income. In another specific embodiment, the agreed deductible may be a fixed sum. Further, at the operation 708, risk may be transferred to a facultative reinsurance contract. For example, as shown in FIG. 1, the transferor module 110 may offer to transfer one or more individual risks to a reinsurer, who may accept or decline any one of the one or more individual risks offered by the transferor module 110. Further, at the operation 710, risk may be transferred to an automatic facultative reinsurance contract. For example, as shown in FIG. 1, the transferor module 110 may transfer at least a portion of a risk to a reinsurer, where an automatic facultative reinsurance contract is an agreement in which the parties establish in advance criteria for the types of risks to be reinsured which will automatically be covered by the reinsurance agreement without further underwriting by the reinsurer and at the election of the direct insurer; Examiner notes that one of the agreements with the second insurance is to cover any part of a total annual loss burden that exceeds an agreed deductible. Therefore, when there is a loss, the transferor module will automatically cover at least part of the loss based on an agreement).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the risk assessment in response to an occurring loss of the invention of Hardin et al. to further incorporate to automatically resolve the loss based on the measured actual loss of the invention of Jung et al. because doing so would allow the system to transfer at least a portion of a risk to a reinsurer, where an automatic facultative reinsurance contract is an agreement in which the parties establish in advance criteria for the types of risks to be reinsured which will automatically be covered by the reinsurance agreement without further underwriting by the reinsurer and at the election of the direct insurer (see Jung et al., Paragraph 0049). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kelley (Kelley, K.H., Fontanetta, L.M., Heintzman, M. and Pereira, N., 2018. Artificial intelligence: Implications for social inflation and insurance. Risk Management and Insurance Review, 21(3), pp.373-387) - discloses how social inflation continues to drive loss cost trends for insurance carriers and should not be underestimated (see Pages 375-376).
Bakar (Bakar, N.M.A. and Tahir, I.M., 2009. Applying multiple linear regression and neural network to predict bank performance. International Business Research, 2(4), pp.176-183) – discloses a study that evaluates the performance of two techniques with a goal to find a powerful tool in predicting the bank performance. Data of thirteen banks for the period 2001-2006 was used in the study. Return on assets (ROA) was used as a measure of bank performance, and hence is a dependent variable for the multiple linear regressions. Seven variables including liquidity, credit risk, cost to income ratio, size, concentration ratio, inflation and GDP were used as independent variables (see Abstract).
Brady et al. (US 2016/0078544 A1) - discloses a “predictive model” that may, for example, establish premium pricing functions. As used herein, the phrase “predictive model” might refer to, for example, any of a class of algorithms that are used to understand relative factors contributing to an outcome, estimate unknown outcomes, discover trends, and/or make other estimations based on a data set of factors collected across prior trials. Note that a predictive model might refer to, but is not limited to, methods such as ordinary least squares regression, logistic regression, decision trees, neural networks, generalized linear models, and/or Bayesian models. The predictive model may be trained with historical premium and claim transaction data, and may be applied to a new insurance product to help determine a pricing function (see Paragraph 0046).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624